                                                                     1      John D. Fiero (CA Bar No. 136557)
                                                                            PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2      150 California Street, 15th Floor
                                                                            San Francisco, CA 94111
                                                                     3      Telephone: 415/263-7000
                                                                            Facsimile: 415/263-7010
                                                                     4      Email: jfiero@pszjlaw.com

                                                                     5      Attorneys for Deerfield Ranch Winery, LLC,
                                                                            Reorganized Debtor
                                                                     6

                                                                     7                                  UNITED STATES BANKRUPTCY COURT

                                                                     8                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                     9                                            SANTA ROSA DIVISION

                                                                    10      In re:                                                    Case No.: 15-10150-CN
                                                                    11      DEERFIELD RANCH WINERY, LLC,                              Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                                NOTICE OF APPEARANCE AND
                                                                                                    Reorganized Debtor.               REQUEST FOR NOTICE
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14               PLEASE TAKE NOTICE that Pachulski Stang Ziehl & Jones LLP, hereby appears as
                                                                    15      counsel for Deerfield Ranch Winery, LLC, reorganized debtor in this re-opened chapter 11 case and
                                                                    16      hereby requests, pursuant to Rules 2002, 3017 and 9007 of the Federal Rules of Bankruptcy
                                                                    17      Procedure, or pursuant to any other applicable rule or statute, that notice of all matters which may
                                                                    18      come before the Court be given as follows:
                                                                    19                              John D. Fiero
                                                                    20                              PACHULSKI STANG ZIEHL & JONES LLP
                                                                                                    150 California Street, 15th Floor
                                                                    21                              San Francisco, CA 94111-4500
                                                                                                    Telephone: 415/263.7000
                                                                    22                              Facsimile: 415/263.7010
                                                                                                    Email: jfiero@pszjlaw.com
                                                                    23

                                                                    24               The foregoing request includes, without limitation, all notices, papers and disclosure

                                                                    25      statements referred to in FED. R. BANKR. P. 2002, 3017 and 9007, and also includes notice of any

                                                                    26      orders, applications, complaints, demands, hearings, motions, petitions, pleadings or requests, and

                                                                    27      any other documents brought before the Court in this case, whether formal or informal, whether

                                                                    28


                                                                           DOCS_SF:104624.1
                                                                         Case: 15-1015017913/001
                                                                                            Doc# 267        Filed: 12/02/20     1
                                                                                                                                Entered: 12/02/20 12:28:32       Page 1 of
                                                                                                                         4
                                                                     1      written or oral, and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph,

                                                                     2      facsimile or otherwise.

                                                                     3      Dated: December 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                     4
                                                                                                                         By: /s/ John D. Fiero
                                                                     5                                                       John D. Fiero
                                                                     6                                                       Attorneys for Deerfield Ranch Winery, LLC,
                                                                                                                             Reorganized Debtor
                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:104624.1
                                                                         Case: 15-1015017913/001
                                                                                            Doc# 267      Filed: 12/02/20    2
                                                                                                                             Entered: 12/02/20 12:28:32       Page 2 of
                                                                                                                       4
                                                                     1      STATE OF CALIFORNIA                   )
                                                                                                                  )
                                                                     2      CITY OF SAN FRANCISCO                 )

                                                                     3              I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                            I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4      Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5               On December 2, 2020, I caused to be served the following documents in the manner stated
                                                                            below:
                                                                     6
                                                                                    NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
                                                                     7

                                                                     8                     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                           (NEF): On December 2, 2020, I checked the CM/ECF docket for this
                                                                     9                    bankruptcy case or adversary proceeding and determined that the following
                                                                                           persons are on the Electronic Mail Notice List to receive NEF transmission at
                                                                    10                     the email addresses stated below.

                                                                    11                     (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                           processing correspondence for mailing. Under that practice it would be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                     deposited with the U.S. Postal Service on that same day with postage thereon
                                                                                          fully prepaid at San Francisco, California, in the ordinary course of business. I
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                     am aware that on motion of the party served, service is presumed invalid if
                                            ATTORNEYS AT LAW




                                                                                           postal cancellation date or postage meter date is more than one day after date of
                                                                    14                     deposit for mailing in affidavit.

                                                                    15
                                                                                          (BY EMAIL) I caused to be served the above-described document by email to
                                                                                           the parties indicated on the attached service list at the indicated email address.
                                                                    16
                                                                                    I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    17      States of America that the foregoing is true and correct.
                                                                    18               Executed on December 2, 2020 at San Francisco, California.
                                                                    19

                                                                    20                                                                       /s/ Oliver Carpio
                                                                                                                                             Legal Assistant
                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:104624.1
                                                                         Case: 15-1015017913/001
                                                                                            Doc# 267       Filed: 12/02/20     3
                                                                                                                               Entered: 12/02/20 12:28:32        Page 3 of
                                                                                                                        4
                                                                     1      U.S. Bankruptcy Court
                                                                            California Northern Bankruptcy Court (Santa Rosa)
                                                                     2      Deerfield Ranch Winery, LLC
                                                                            Bankruptcy Petition #: 15-10150-CN
                                                                     3
                                                                            ECF List:
                                                                     4
                                                                                 Peter C. Califano pcalifano@cwclaw.com
                                                                     5           David N. Chandler DChandler1747@yahoo.com, courtdocsdncpc@gmail.com
                                                                                 John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                                     6           Barry S. Glaser bglaser@lkfirm.com
                                                                                 Lynette C. Kelly ustpregion17.oa.ecf@usdoj.gov
                                                                     7           Minnie Loo minnieloo@netscape.net
                                                                                 Scott H. McNutt SMcNutt@ml-sf.com, csnell@ml-sf.com
                                                                     8           Shane J. Moses smoses@ml-sf.com, csnell@ml-sf.com
                                                                                 Anthony Napolitano anapolitano@buchalter.com
                                                                     9           Office of the U.S. Trustee / SR USTPRegion17.SF.ECF@usdoj.gov
                                                                                 Richard A. Rogan , jb8@jmbm.com
                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:104624.1
                                                                         Case: 15-1015017913/001
                                                                                            Doc# 267   Filed: 12/02/20   4
                                                                                                                         Entered: 12/02/20 12:28:32     Page 4 of
                                                                                                                    4
